Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on 1/14/2021 has been fully considered. Claims 1 and 16 were amended. Claim 20 was newly added. Claims 1-4, 6-7, 10-12, and 14-20 have been examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6- 7, 10, 11-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary et al (2018/0304106) in view of Gianola (US 2,839,757).
A detachable headwear system, comprising:

A waterproof garment (5, para 0071) having a chest portion (upper garment area) and a neck portion (upper neck portion near element 22); a headwear article (1);

a zipper (3)  for connecting the waterproof garment to the headwear article, the zipper having first zipper teeth on the waterproof garment and second zipper teeth on the headwear article (para 0058).

the first zipper teeth being engageable with the second zipper teeth (para 0058); the first zipper teeth beginning in a first area of the chest portion (See Figure 1A), extending at least partially around the neck portion (Figure 5), and ending in a second area of the chest portion (opposite side at upper portion of the chest).
The device of O’Leary et al, substantially discloses the claimed invention but is lacking a first placket with a first set of hook and loop fastener, a second set of fasteners. 
The device of Gianola discloses collar having a first placket (20) with fasteners (38,36) and a second placket (21) with fasteners (37) and when mated the plackets cover the mouth region of a wearer, the headwear article further comprising a second set of hook and loop fasteners (29, 32, 30) to be mated relatively below the first set of hook and loop fasteners at the neck of the wearer (figure 1). 
It is noted that the fasteners of Gianola are snap fasteners; however, it would have been understood to a person having ordinary skill in the art to utilize a hook and 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize the placket and fasteners taught by Gianola in order to provide improved protection for the user’s face that adjusts to weather conditions (column 1, lines 24-27).



With respect to claim 2, wherein the headwear article is a first headwear article, the system further including a second headwear article (Collar, near D4), different from the first headwear article, and wherein the second headwear article is configured to be attached to the waterproof garment when the first headwear article is detached from the waterproof garment. 

With respect to Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary and Gianola, as discussed above.
With respect to claim 3, wherein the first area of the chest portion is between 50mm and 300mm down from a front neck seam and the second area of the chest portion is between 50mm and 300mm down from the front neck seam, see Figure 15.  The prior art does not specifically state the distance but the optimal range would have been understood to a person having ordinary skill in the art at the time the invention was filed, through routine experimentation since it has been held that discovering an 

With respect to claim 4,  wherein the first zipper teeth extend from a first zipper tape that extends continuously between the first area of the chest portion and the second area of the chest portion (Figure 1). 

With respect to claim 5, wherein the zipper has water drainage openings (areas between the teeth). 

With respect to claim 6, wherein a fastener (D3) holds the headwear article to the chest area of the waterproof garment (Figure 1, when not in use). 

With respect to claim 7, wherein the fastener is a hook and loop fastener (para 0017).

With respect to claim 10, the headwear article includes a face shield (64).
With respect to claim 11, headwear article includes a hood (1).

With respect to claim 12, wherein the headwear article includes a hooded mask (Figure 5).



With respect to claim 15, waterproof garment is a waterproof dry suit (para 0071). 

With respect to claim 17, wherein the headwear article further includes a face shield (64) capable for use to be securable over the nose of a wearer (Figure 8b). The prior art is capable of being positioned and secured to be over the nose of the wearer and therefore meets the functional language as recited by applicant. 



The device of O’leary is lacking a face shield as recited in claim 20, that is capable for use to extend over the first and second placket. 
With respect to claim 10, wherein the headwear article includes a face shield (Gianola (40). 
With respect to claim 20, the face shield is capable for use to extend over the first placket and the second placket (figure 1). It noted that the face shield of Gianola is positioned at a location that extends over (from above) the first and second placket.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the face shield as taught by Gianola in order to provide improved protection (Column 2, lines 65-70).



Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary and Gianola, as applied above, and further in view of Davis (US 2015/0082509).  The modified device of O’Leary substantially discloses the claimed invention but is lacking a strap. 

With respect to claim 16, the device of Davis discloses wherein the strap extends over the zipper generally perpendicularly relative to a longitudinal direction of the zipper (10a, 10b)
It would have been obvious to a person having ordinary skill in the art at the time the invention as filed to utilize the strap as taught by Davis in order to provide improved securing of the device (para 0124). 


Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary and Gianola, as applied above, and further in view of Grazia (US 2,870,452). The modified device of O’Leary substantially discloses the claimed invention but is lacking a seam provided at the base of the collar.
With respect to claims 18, The device of Grazia discloses a hood, wherein a seam (18) is provided at a base of the collar (11) joined to a shoulder panel (17) of the headwear article, such that the shoulder panel can provide a closer fit with the waterproof garment (Figure 2 and 5).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize the hood construction taught by Grazia in order to provide a closely fitting hood (Column 1, lines 45-50). 





Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/           Primary Examiner, Art Unit 3732